DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-6, 8-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimpe, US 20070183493, in view of Richardson, US 20050010638, and further in view of Manor, US 20020089973.

As to claim 1 Kimpe discloses a method, comprising: 
determining, by a media server comprising a processor, a group of codecs currently available at a media client ([0087] – the server receives a list of codecs available at the client);
in response to determining, by the media server, that a first codec corresponding to a preferred codec, selected by the media server to encode media content communicatively coupling the media server and the media client, is not in the group of codecs currently available at the network address associated with the media client: 
encoding, by the media server using a temporary codec having a corresponding second codec in the group of codecs currently available at the network address associated with the media client, a first portion of the media content to generate first encoded media content ([0086]-[0087] – when the client does not have the preferred codec, video data is encoded and sent using a temporary codec that is decodable by the client.  Therefore content is encoded using a codec having a corresponding codec at the client), and 
sending, by the media server, the first encoded media content to the media client ([0086]).  

However, in an analogous art, Robinson discloses determining, using a data structure that maps network addresses to codecs respectively currently available at the network addresses, a group of codecs currently available at a network address of the network addresses that is associated with the media client ([0063], Fig. 4 – member database 314 maintains client IP address and supported, or available, video codecs.  This shows a data structure mapping the client’s IP address to the currently available codecs).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Kimpe with the teachings of Robinson by maintaining the user device’s available codecs in a member database.  The rationale for this modification would have been to reduce communication overhead by eliminating the requirement for the client device to communicate its available codecs at the beginning of each session, as described in Kimpe [0087].  When modified in this manner, the server has this knowledge beforehand and is able make encoding decisions based on information stored in the member database.
The system of Kimpe and Robinson fails to disclose that the decoder is selected based upon quality of service parameters for network equipment.
However, in an analogous art, Manor discloses selecting a codec based upon quality of service parameters for network equipment ([0049]).


As to claim 2 Kimpe discloses: in response to determining, by media server, that the media client has obtained the preferred codec: encoding, by the media server using the preferred codec, a second portion of the media content to generate second encoded media content, and sending, by the media server, the second encoded media content to the media client ([0086] – when the client has downloaded the required codec, the server uses the new codec to encode and deliver the content).  

As to claim 3 Manor discloses that the quality of service parameters comprise at least one of throughput, latency, buffer, propagation, error, or jitter ([0089]).  

As to claim 4 Kimpe discloses selecting, by the media server, the preferred codec further based on a type of the media content ([0086] – codec is chosen based on content type).  

As to claim 5 the system of Kimpe and Robinson discloses selecting, by the media server, the preferred codec further based on client parameters of the media client (Kimpe [0086]; Manor [0049] and [0089] – codec is chosen based on QoS (i.e. client) parameters).  

As to claim 6 Manor discloses that the client parameters comprise a parameter selected from a group of parameters, comprising processor usage, memory usage, 172011-0844 Con 1 (ATTWP1443USB) bandwidth, visual quality, client output capabilities, availability of dedicated decoding hardware, decoder capabilities, licensing, and cost (Manor [0089] and [0100]).  

As to claim 8 see rejection of claim 1.  Kimpe further discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, performs the method of claim 1 (see [0086]).

As to claims 9-13 see rejection of claims 2-6, respectively.
As to claim 15 see rejection of claims 1 and 8.
As to claims 16-20 see rejection of claims 2-6, respectively.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimpe, Robinson, and Manor as applied above, and further in view of Tourapis, US 20120026288.

As to claims 7 and 14 the system of Kimpe, Robinson, and Manor fails to disclose the encoding comprises selecting the temporary codec from the group of codecs that has a least computation cost for the encoding.
[0032], [0074] – a mechanism (codec) is selected that has a lower computation complexity).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Kimpe, Robinson, and Manor with the teachings of Tourapis, the rationale being to provide more flexibility in choosing encoding parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ROBERT J HANCE/Primary Examiner, Art Unit 2423